Sentencia
Se modifica la sentencia apelada en el sentido de conside-rar incluidos como demandantes, por el resultado de la prueba, a Antonio Flores en sustitución de su madre natural Justina Flores y a los hermanastros naturales de los demandantes Sixto, Ramón y María Bermúdez en la mitad de la herencia que correspondería a don Nicolás Flores Cintrón, y con res-pecto a los hermanos legítimos con quienes concurren, en la mitad de lo que le corresponda a cada uno de los legítimos no mejorados, siempre que quepa dentro del tercio de libre dis-posición, el cual habrá de sacarse deduciendo antes los gastos de entierro y funeral, de acuerdo con la Ley de 9 de marzo de 1905 — Compilación de los Estatutos Revisados y Códigos de *721Puerto Rico 721-722, (Edición del 1911) — y así modificada se confirma la referida sentencia.
Así lo pronunció y manda el Tribunal y firma el Sr. Juez Presidente.
A. Cecil Snyder, Juez Presidente.
Certifico:
Ignacio Rivera,

Secretario.